Citation Nr: 1001195	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from February 1941 to January 1947 and from June 1951 to 
September 1952.  The Veteran died in December 2004.  The 
appellant seeks benefits as the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

In August 2009, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received later that same month.  In 
November 2009, the Board informed the appellant that it had 
requested a specialist's opinion in conjunction with the 
adjudication of this appeal, provided him a copy of that 
opinion and indicated that she was entitled to submit 
additional evidence or argument provided within 60 days of 
the date of that letter.  In December 2009, the appellant's 
representative indicated that she had no further evidence or 
argument to present, and accordingly, the Board will proceed 
with the consideration of her case.


FINDINGS OF FACT

1.  The Veteran died in December 2004 at the age of 81.  The 
death certificate listed the immediate cause of death as 
metastatic lung cancer.  No underlying causes or other 
significant conditions were listed on the death certificate.

2.  The Veteran was service-connected for bilateral inguinal 
hernia, status-post hernioplasty at the time of his death.  

3.  The Veteran was exposed to asbestos in service.

4.  Neither a respiratory disease nor metastatic lung cancer 
was present during service or within one year after discharge 
from service, and the Veteran's fatal metastatic lung cancer 
is not attributable to any event, injury or disease during 
service, to include exposure to asbestos, nor may it be 
presumed to have been incurred in service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in or aggravated by service, or a disability or 
disease which could have been presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, Subpart 
ii, Chapter 2, §C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.

In addition, 38 C.F.R. § 3.300(b)(1) (2009) states that a 
disability or death can be service-connected on the basis 
that it resulted from an injury or disease attributable to 
the Veteran's use of tobacco products during service if the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  For the purposes of this section, "otherwise 
shown" means that the disability or death can be service-
connected on some basis other than the Veteran's use of 
tobacco products during service, or that the disability 
became manifest or death occurred during service. 

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the Veteran died from a service-connected disability.  38 
U.S.C.A. §§ 1310, 1311.  Service connection for the cause of 
the Veteran's death can be established by showing that a 
service-connected disability was either the principal cause 
of death or a contributory cause of death.  38 C.F.R. § 3.312 
(2009).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  On the other hand, 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. § 
3.312(c).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the appellant. 

Factual Background and Analysis

The appellant contends that the Veteran was exposed to 
asbestos in service and that this exposure led and/or 
contributed to the Veteran's death on December [redacted], 2004 at the 
age of 81.  

As noted above, the Veteran in this case had active service 
in the Navy from February 1941 to January 1947 and from June 
1951 to September 1952.  Service personnel records (SPRs) 
associated with the claims file revealed that the Veteran's 
primary occupational duty was as a gunner's mate first class.  
The bulk of the Veteran's service (i.e., February 1941 to 
January 1947) took place aboard the U.S.S. Washington with 
additional service aboard the U.S.S. Robinson from June 1951 
to September 1952.  A notation on the Veteran's DD-214 Form 
also identified his main civilian occupation as "automobile 
plant."  

Service treatment records (STRs) associated with the claims 
file are negative for any diagnosis of or treatment for a 
respiratory disorder, to include metastatic lung cancer.  
Chest x-rays taken in service were likewise negative, and no 
references to asbestos exposure were contained in these 
records.  However, in light of the Veteran's naval service 
and the dates and locations of service contained therein, the 
Board concedes that the Veteran was exposed to asbestos in 
service.

Post-service evidence of record dated February 1994 showed that 
the Veteran reported to a private medical facility with 
complaints of cough, sinus congestion, and low-grade fever for 
approximately two to three days.  A physical examination 
indicated that the Veteran's lungs were clear.  The impression 
was bronchitis and upper respiratory infection.
        
The Veteran sought additional private care in June 1995 after 
reporting subjective symptoms of coughing, congestion, and a 
small amount of wheezing.  The examiner noted that the Veteran 
had a "long history" of smoking, but that he quit in 1980.  A 
physical examination of the chest revealed some scattered rhonchi 
and faint wheeze, but chest x-rays performed at that time were 
unremarkable and no evidence of infiltrates or masses was found.  
        
In April 2001, the Veteran received treatment at a private 
medical facility for a variety of physical complaints, including 
shortness of breath with exertion.  The Veteran denied chest pain 
or tightness and an examination of the Veteran's lungs showed 
that they were clear to auscultation.  Chest x-rays showed no 
evidence of infiltrates or masses.  The impression was dyspnea on 
exertion.
        
The Veteran presented to the St. Mary's Medical Center Emergency 
Department in November 2003 with an acute episode of stabbing 
pressure and chest pain with radiation to the left shoulder and 
side.  The Veteran denied smoking, or having any shortness of 
breath or recent cough.  An examination of the Veteran's lungs 
showed that they were clear to auscultation bilaterally without 
crackles, wheezes, chest pain, or palpation.  The impression was 
chest pain.  The Veteran was admitted for further evaluation and 
subsequently underwent a four-vessel coronary artery bypass graft 
(CABG).  
        
A post-surgical chest x-ray also taken in November 2003 was 
interpreted to show markedly expiratory chest, right perihilar 
atelectasis improved, opacification left retrocardiac area and 
haziness with rounded appearance, left base compatible with 
effusion with or without underlying atelectasis or infiltrate.  A 
computed tomography (CT) scan of the Veteran's chest showed 
evidence of a left adrenal mass, bilateral pleural effusions, and 
bibasilar lung infiltrates.  An incidental mass with "irregular 
borders" was also noted in the left lung base.  
        
Also associated with the claims file is a private treatment note 
from R. Briggs, M.D. dated December 2003.  In particular, Dr. 
Briggs noted that the Veteran had done "well" since his 
discharge from the hospital following the CABG.  At that time, 
the Veteran had no specific complaints and his lungs were clear 
to auscultation.  Oxygen saturation was noted to be 96 percent.  
Dr. Briggs also observed that the Veteran was found to have a 
vague left lower lobe density in his lung.  The Veteran was 
referred to S. Byrd, M.D. for additional consultation.  

The Veteran underwent a pulmonary consultation with S. Byrd, M.D. 
in December 2003.  He denied shortness of breath, cough, or 
hemoptysis at that time.  The Veteran's lungs were clear to 
auscultation bilaterally without evidence of appreciable wheezes 
or crackles.  A chest x-ray showed resolution of the left basilar 
rounded mass lesion, but persistent small left pleural effusion 
was noted.  No right pleural effusion or mass lesion was found, 
and Dr. Byrd opined that the area of rounded atelectasis 
associated with the left pleural effusion resolved clinically and 
radiographically.
.
A positron emission tomography (PET) scan of the Veteran's lungs 
administered in February 2004 showed an "FDG avid lingular 
nodule and metabolic reactive subcarinal lymph nodes," 
suspicious for malignancy. 
        
A chest x-ray taken at the time of a March 2004 follow-up visit 
with Dr. Byrd revealed an approximately two centimeter left mid-
lung zone nodule.  A surrounding lingular infiltrate noted in the 
past had resolved.  The impression was serratia marcescens from 
"bronch" washings, a small amount, as well as lingular 
mass/lesion suspicious for bronchial carcinoma with possible 
metastasis to the subcarinal lymph node, among other findings.
        
The Veteran sought additional private care in November 2004 after 
reporting memory loss.  Magnetic resonance imaging (MRI) of his 
brain showed evidence of multiple enhancing lesions consistent 
with multiple metastases throughout both hemispheres.  A review 
of the Veteran's MRI scan by K. Ridenhour, M.D. confirmed the 
findings of multiple brain lesions consistent with metastatic 
disease.  Dr. Ridenhour referred the Veteran for further 
evaluation.
        
S. Boppana, M.D. evaluated the Veteran in November 2004 
following subjective complaints of new onset left temporal 
headaches and aphagia.  The Veteran provided a past history 
significant for chronic smoking (25 years before quitting in 
1980) and asbestos exposure in service.  A recent MRI scan of 
his brain showed multiple enhancing lesions consistent with 
metastasis.  The impression was probable stage IV lung cancer 
with metastasis to the brain with no pathological diagnosis.  
The Veteran subsequently died on December [redacted], 2004 at age 81.

The death certificate lists the immediate cause of death as 
metastatic lung cancer.  No underlying causes or other 
significant conditions were listed, nor were there any 
references to asbestos exposure contained in the death 
certificate.  A notation on the death certificate also listed 
the Veteran's usual occupation and/or business as "dock 
worker" and "trucking."  

Given the complexity of the current claim, the Board 
requested a VHA opinion in August 2009.  Following a review 
of the Veteran's claims file, the examiner concluded that it 
was "impossible" to determine whether the Veteran had 
primary cancer of the lung in the absence of a biopsy.  
However, the examiner assumed this to be the case for the 
purposes of rendering the requested opinion, particularly 
where, as here, "the CT appearance and pattern of metastases 
is most consistent with lung cancer."  According to the 
examiner, there was no possibility that the Veteran's fatal 
metastatic lung cancer had its onset in service or within one 
year after discharge from service because there was "no 
possibility" that lung cancer could develop and remain 
undiscovered for 50 years.  The examiner also concluded that 
it was "less likely than not" that the Veteran's fatal 
metastatic lung cancer was related to his periods of active 
service and/or in-service exposure to asbestos.  

In support of this contention, the examiner noted that the 
Veteran served primarily as a gunner's mate first class in 
service.  The examiner pointed out that this job duty, "in 
the great majority of duty stations," occurred above the 
weather deck and far away from engineering spaces where the 
most asbestos exposure would occur.  Moreover, the examiner 
noted that the U.S.S. Washington was commissioned in 1941 and 
as such, would not have required the type of major steam 
plant overhaul typically associated with release of 
significant asbestos.  The examiner also pointed out that 
there was no evidence that the U.S.S. Washington received 
battle damage which might have released significant amounts 
of asbestos.  Furthermore, none of the Veteran's STRs or 
post-service CT scans revealed evidence of pleural plaques, a 
finding strongly associated with asbestos.

Importantly, the examiner noted that the Veteran had a 
"significant" 25-year smoking history which "would be in 
the range of 25 to 50 pack years."  The examiner identified 
this behavior as a "major" lung cancer risk.  The examiner 
also described the Veteran's asbestos exposure as "very 
limited," particularly where, as here, there was no evidence 
of asbestos-related disease prior to the diagnosis of lung 
cancer.  The examiner further indicated that the lung cancer 
risk from asbestos exposure was strongly correlated with the 
amount of total exposure.  Consequently, the examiner 
determined that it was "substantially less likely than not" 
that asbestos exposure was related to the Veteran's death 
given (1) his "very limited" asbestos exposure; (2) the 
absence of pleural plaques; and (3) his long history of 
smoking.    

Given the evidence of record, the Board finds that the 
preponderance of the evidence in this case is against a 
finding of service connection for the cause of the Veteran's 
death under any theory of causation.  As noted above, the 
Veteran's STRs were completely negative for a diagnosis of or 
treatment for a respiratory disease, to include metastatic 
lung cancer.  There was also no evidence of this condition 
within one year after discharge from service.  

The first pertinent post-service evidence documenting 
metastatic lung cancer is dated many years after discharge 
from service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2003).  In this case, the lapse of decades 
between service and the first evidence of metastatic lung 
cancer is evidence against the claim.  Furthermore, although 
the Veteran was diagnosed with this condition at the time of 
his death, there is no competent, probative medical evidence 
of record linking this disability to the Veteran's period of 
active service on a direct basis.  On the contrary, the 
highly probative August 2009 VHA opinion linked the Veteran's 
fatal metastatic lung cancer at least in part to his long 
history of smoking.

The Board observes that the appellant has submitted numerous 
lay statements expressing her belief that the Veteran's fatal 
metastatic lung cancer was related to service, and 
specifically to his in-service exposure to asbestos.  The 
Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 
F.3d. 1313 (Fed. Cir. 2009).  

In this regard, the Board notes that there are competing 
opinions in this instance offering different conclusions as 
to whether the Veteran's fatal metastatic lung cancer is 
related to service, and specifically to his in-service 
asbestos exposure.  While the Board may not reject a 
favorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court has declined 
to adopt the "treating physician rule," which would give 
the opinion of a treating physician greater weight in claims 
made by the Veteran.  See Guerrieri, 4 Vet. App. at 471-72.

Although the appellant expressed her opinion that the 
Veteran's fatal metastatic lung cancer was related to his in-
service asbestos exposure, the Board finds that this opinion 
is entitled to limited probative weight, particularly where, 
as here, the appellant failed to cite to medical evidence of 
record or provide a complete rationale to support this 
contention.  

On the other hand, the Board finds the August 2009 VHA 
examiner's opinion to be highly probative evidence on the 
issue currently on appeal.  The examiner thoroughly reviewed 
the Veteran's claims file before rendering an opinion and 
provided a complete rationale to support the conclusions 
offered.  As noted above, the examiner concluded that it was 
"less likely than not" that the Veteran's metastatic lung 
cancer was related to his periods of active service and/or 
in-service exposure to asbestos.  In support of this 
contention, the examiner noted (1) the Veteran's "very 
limited" asbestos exposure given his primary duties as a 
gunner's mate first class; (2) the absence of pleural 
plaques, a finding strongly associated with asbestos, either 
in service or in post-service treatment records; and (3) the 
Veteran's long history of smoking.  See also M21-1, Part VI, 
7.21(b)(1); VAOPGCPREC 4- 2000.  Furthermore, the Board finds 
that the August 2009 VHA examiner, by virtue of his 
professional training and specialized expertise as a 
pulmonary medicine specialist, is best qualified to offer the 
medical insight and opinion necessary to properly adjudicate 
the appellant's claim.   

Moreover, the provisions of 38 C.F.R. § 3.300 are not 
applicable in this case as the Veteran's fatal metastatic 
lung cancer cannot be service-connected on some basis other 
than the Veteran's use of tobacco products during service, 
nor is there evidence, as discussed above, that this 
condition became manifest during service.  

As an alternative to establishing the second and third prong 
in Hickson, the appellant may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  Although the Veteran was 
treated for metastatic lung cancer after discharge from 
service, there is no evidence of continuity of symptoms after 
service prior to 2003, nor is there any evidence linking the 
current disability to service.  Consequently, the Board finds 
that the appellant failed to establish continuity of 
symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's fatal metastatic lung cancer 
to service on a direct basis would certainly be speculative, 
particularly where, as here, private and VA evidence of 
record showed that the onset of the Veteran's fatal 
metastatic lung cancer was many years after service and was 
at least in part related to non-service-related factors such 
as smoking.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2009).  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing diagnosed metastatic lung cancer during the Veteran's 
lifetime, but the weight of the credible, probative evidence 
is against finding that this condition, which occurred many 
years after discharge from service, is related to the 
Veteran's period of active service, to include as due to in-
service exposure to asbestos, on a direct basis.  
Furthermore, there is no evidence of metastatic lung cancer 
and/or malignant tumors within one year after discharge from 
service, and therefore, this condition may not be presumed to 
have been incurred in service.  

In summary, the evidence of record shows that the metastatic 
lung cancer that resulted in the Veteran's death was not 
manifested during service or within one year after discharge 
from service.  Moreover, there is no competent, probative 
medical evidence of record to show that the fatal metastatic 
lung cancer was related to service under any theory of 
causation.  Accordingly, the Board finds that the Veteran's 
death was not caused by, or substantially or  materially 
contributed to by, a disability or disease incurred in or 
aggravated by service.  Thus, the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death is denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).
  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the appellant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between a Veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

In the context of a claim for DIC benefits, the notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  VA is not 
relieved of its obligation to provide notice merely because 
it had in its possession some evidence relevant to each 
element of the appellant's claim.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

The appellant was not provided proper VCAA notice in this 
case.  In this case, the Board finds that any notice errors 
with respect to the information and evidence needed to 
substantiate the appellant's claims did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

In June 2005, prior to the initial unfavorable decision on 
the claim by the AOJ, the appellant was provided some, 
albeit incomplete notice of the information and evidence 
required to substantiate a service connection claim for the 
cause of the Veteran's death.  In particular, the appellant 
was advised to submit evidence showing that the Veteran died 
in service or that his service-connected medical conditions 
caused or contributed to his death.  The appellant was also 
informed to submit evidence showing (1) that the condition 
causing the Veteran's death had its onset in service or was 
permanently aggravated by service; or (2) that the Veteran 
was continuously rated as totally disabled due to a service-
connected condition for at least ten years before death.  

The appellant was further informed to submit specific 
information regarding the Veteran's claimed exposure to 
asbestos (i.e., dates, locations, and manner of exposure, as 
well as information pertaining to employment history and 
pre-and post-service exposure to other carcinogens or 
toxins).  The appellant was also encouraged to submit the 
names of service buddies who might be able corroborate in-
service asbestos exposure as well as any pertinent medical 
evidence showing a diagnosis of a disease caused by 
asbestos.  

In October 2005, the RO issued the rating decision currently 
on appeal.  The RO denied the appellant's claim noting that 
there was no evidence of in-service exposure to asbestos, 
nor was there evidence linking the Veteran's fatal 
metastatic lung cancer to service and/or asbestos exposure.  
Shortly thereafter, in March 2006, the RO provided the 
appellant with the information and evidence needed to 
establish a disability rating and effective date for the 
disability on appeal.  

In October 2006, the RO issued a statement of the case (SOC) 
in which the appellant was provided notice of the principles 
relating to the establishment of service connection as 
outlined in 38 C.F.R. §§ 3.303, 3.304, and 3.309(a).  
Although the appellant's claim was not readjudicated by way 
of a supplemental statement of the case (SSOC) following this 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision in this 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
 
Based on the notices provided to the appellant, the Board 
finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate the claim of entitlement to service connection 
for the cause of the Veteran's death.  These documents 
explained what information and evidence was needed to 
substantiate the claim, and a reasonable person would be 
expected to understand the information contained therein.  

Additionally, the appellant has made specific arguments 
during the pendency of this appeal in which she attempted to 
link the Veteran's non-service-connected metastatic lung 
cancer to his period of active service, asbestos exposure, 
and/or the cause of death.  See statements dated May 2005, 
November 2005, and November 2006.  The Board notes that the 
appellant has not alleged, nor does the record reflect, that 
the Veteran's death was caused by, or substantially or 
materially contributed to by his service-connected bilateral 
inguinal hernia, status-post hernioplasty.

Furthermore, the appellant is represented by a Veteran's 
service organization (VSO).  This VSO has put forth evidence 
and argument in support of the current claim.  See Overton,  
20 Vet. App. at 438 (appellant's representation by counsel 
"is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  In sum, the Board finds that any deficiency in the 
notice to the appellant or the timing of the notice is 
harmless error.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was afforded VA 
examinations during his lifetime, and VA solicited an 
additional medical opinion after the Veteran's death in 
conjunction with the current claim.  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for the cause of the Veteran's death, to 
include as due to in-service asbestos exposure, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


